Case 19-41200-JMM         Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51               Desc Main
                                    Document     Page 1 of 27



                         UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF IDAHO


In re:
                                                        Bankruptcy Case
MICHAEL F. MARLIN,                                      No. 19-41200-JMM

                                                                                Debtor.


                               MEMORANDUM OF DECISION


Appearances:

         Ryan Farnsworth, AVERY LAW, Idaho Falls, Idaho, attorney for Debtor.

         Rhett Michael Miller, PARSONS, SMITH, STONE, LOVELAND and SHIRLEY,
         Burley, Idaho, attorney for Trustee.

                                            Introduction

         Before the Court are several motions in this chapter 7 1 case. The trustee, Gary L.

Rainsdon (“Trustee”), objects to the debtor Michael F. Marlin’s (“Debtor”) claims of

exemption in real and personal property, as well as financial accounts, Dkt. No. 46, and

also seeks turnover of certain financial statements and funds, Dkt. No. 40. Debtor

responded to the objections, and also moved to compel abandonment of the real property.

Dkt. No. 53. The Court conducted an evidentiary hearing on January 6, 2021, and heard




1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
§§ 101-1532, and all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
MEMORANDUM OF DECISION ̶ 1
Case 19-41200-JMM       Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                 Document     Page 2 of 27



oral closing arguments on January 22, 2021, after which the objections and motions were

deemed under advisement.

       After considering the briefing, testimony, exhibits, and oral argument presented, as

well as the applicable law, the Court issues the following decision which resolves the

matters under advisement. Fed. R. Bankr. P. 7052; 9014.

                                      Applicable Law

       At the evidentiary hearing on January 6, 2021, the parties stipulated that California

exemption law applies to this case. The Court accepts that stipulation and will forego the

§ 522(b)(3)(A) analysis.

                                      Relevant Facts

       In 1991, Debtor purchased a lot in Pahoa, Hawaii. In 1998 and again in 2004 he

acquired adjacent lots, which give him approximately an acre and a half of property

(collectively “the Property”). Exs. 231–233. At the back of two of the parcels is a

ravine, which limits the amount of usable ground on those lots. The Property is

approximately five miles from the ocean and does not have an ocean view. It sits

between lava flows, one of which is four miles away and has been dormant since 2003,

and other is six miles away and had been inactive since 2018, but recently became active

again. When the lava is flowing, the sulfur in the air can be so strong it is hard to

breathe, and is toxic enough to kill some vegetation. The threat presented by the active

volcano and resulting lava flows means there is no running water or sewer system,

requiring local residents to rely on catch basins to obtain water. While there is a power

MEMORANDUM OF DECISION ̶ 2
Case 19-41200-JMM       Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51           Desc Main
                                 Document     Page 3 of 27



grid in the area, it tends to fail from time to time when there are strong storms or

hurricanes, so Debtor has installed solar power on the Property.

       At the time Debtor purchased the first lot, there existed a small shack on the parcel

down in the ravine, referred to as the “Grotto House.” It was rustic, with no running

water, power, or indoor bathroom facilities, although there is an outdoor outhouse nearby.

In 2014, Debtor added a larger home on that same parcel (“Home”). The Home has an

indoor bathroom and solar power, but the shower is solar heated and is located outdoors.

The Home also has both a garage and a porch. Debtor testified the Home was 80 percent

complete in 2016, but the evidence is not clear that it is “finished” at this time. On one of

the other lots, there is a shack with a “Balinese” roof, and on the third lot there is a plastic

storage shed.

       Debtor’s purchase of the two additional lots permitted him to plant fruit and nut

trees, and other food-producing plants, which enable him to eat some of what he grows

locally. Some of those plants had to be planted many years before they began to bear

fruit. Upon his return to the property in March 2020, he planted a vegetable garden,

palms, another stand of bananas, papayas, and sugar cane. He also stocked a small pond

on one of the parcels with fish that he hopes will grow to “eating size.” Finally, Debtor

has an agreement with a local apiarist to keep beehives on one of the parcels of Property

in exchange for some of the honey.

       Debtor testified that since he purchased the original parcel in 1991, he has been

setting down roots with an intent to retire on the Property one day. Since the purchase,

MEMORANDUM OF DECISION ̶ 3
Case 19-41200-JMM             Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51                 Desc Main
                                       Document     Page 4 of 27



however, it has been his pattern to work on the mainland for much of the year, and then

return to Hawaii for several months to live and work on the Property. Debtor testified

that he has not been employed in Hawaii since the late 1980’s or early 1990’s. Instead,

for over twenty years, Debtor was employed in a touring theatrical production called

“LUMA: Art in Darkness,” which artistically explored the concept of “dark skies.” 2

Debtor typically lived on the Property for several months each year, during which time he

would spend many hours contacting agents and venues in an attempt to market and book

LUMA shows for the next touring season. While Debtor often lived and worked on the

mainland, he did not sign any lease or long-term rental, but instead stayed in hotels,

friends’ homes, or lived in his vehicle. Over the years, the show had toured much of the

United States and had at least one international booking, but only once did LUMA

perform in Hawaii due to the lack of venues and the cost of bringing the cast and props

over from the mainland.

          Despite Debtor’s efforts, beginning in about 2008, the bookings became less and

less frequent. The last tour was in 2016; a block of performances was given in a single

location in 2017, followed by a final performance in 2018. Unfortunately, Debtor came

to the realization that he could not sustain the show financially, and his tax returns

indicate he incurred substantial losses.




2
    Debtor is also something of an expert on astrotourism, and occasionally lectures on the subject.

MEMORANDUM OF DECISION ̶ 4
Case 19-41200-JMM      Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                Document     Page 5 of 27



       With LUMA shuttered, Debtor still needed to earn an income. He had a long-time

friend who lived in Bellevue, Idaho and owned a business there. She invited him to stay

with her, so he brought the show props with him and placed them in storage in Bellevue.

He rented a room in his friend’s home, and while there was no written lease, he paid

approximately $400-500 per month in rent, which included utilities. During 2018 and

2019, Debtor was able to find seasonal work in Bellevue as a waiter at the Valley Club,

in a greenhouse, as counter help at a deli, and as a substitute teacher. He waited tables at

the Valley Club from Mother’s Day through the end of September, after which he

returned to Hawaii and remained there during October and November, and then returned

to Bellevue to work the holiday season through Valentine’s Day in February. On March

10, 2020, Debtor returned to the Property after which came the advent of COVID-19,

essentially forcing Debtor to remain there.

       For a few years, Debtor has had one additional source of income. He advertised

both the Home and the Grotto House for rent using booking platforms such as Airbnb and

VRBO. Ex. 235. The rental is seasonal, generally November–March, and he described

the home as being “sporadically rented.” Although Debtor originally set up the accounts

on the booking websites, his friend in Idaho now manages those rental agreements, and

has possession of the login and password information.

       In 2018, Debtor established bank accounts in Idaho into which his wages and

rental income from the Property were deposited, and he used his friend’s post office box

as his address. Exs. 101; 102; 207–26. He has no bank accounts in Hawaii, and does his

MEMORANDUM OF DECISION ̶ 5
Case 19-41200-JMM      Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                Document     Page 6 of 27



banking business online. Using the Bellevue address, Debtor obtained an Idaho driver’s

license when his Hawaii license expired, and he keeps a 2000 Honda Odyssey in Idaho

and a 2004 Honda Civic in Hawaii. Finally, Debtor has filed tax returns in Hawaii since

at least 2014, including in 2019. Exs. 204–05. He also filed a tax return in Idaho in

2019, due to his earnings there. Ex. 206.

       Debtor testified that he valued the three parcels combined at $175,000. He

obtained two market analysis opinions and introduced those as evidence of value. Exs.

103–104; 227. Both opinions highlight the issues with the location (no ocean view, no

running water or sewer system, and the threat of the lava flows), along with the fact that

Debtor’s structures were built without permits, as many are in that area. Id. The first

market analysis valued the parcel with the Home and Grotto House on it at between

$82,500 and $88,000. Ex. 103. The second analysis valued that parcel at $90,000, and

via email, the value of the other two parcels was estimated at $45,000 apiece. Exs. 103;

227. Notably, both of the analyses indicate the market decreased significantly following

the 2018 lava flow that destroyed many homes in the area. Id. Debtor testified that the

lava began flowing again in late 2020. He further testified that lenders will not loan

funds to purchase property under these conditions, so property purchases must be in cash

or seller-financed.

       Also in evidence are the tax assessor’s notices for each of the three parcels. Exs.

228–230. Debtor testified that the assessed value fluctuates with the lava flow as well as

the designation of “agricultural” or “homeowner” status, and the assessor’s values bear

MEMORANDUM OF DECISION ̶ 6
Case 19-41200-JMM       Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                 Document     Page 7 of 27



that out. Id. According to the assessor’s office, the parcel with the Home and Grotto

House, 12-179 Kipuka Street, had a 2019 assessor’s market value of $135,600. Ex. 228.

The parcel bore a “homeowner” designation in that tax year. Id. The prior year,

however, that parcel also had “homeowner” status, but the market value was $79,200. Id.

As stated above, Debtor testified the lava began flowing again in 2018. Moreover, in

2012 and 2013, this parcel had “agricultural” status and the market value was $51,200

and $55,000 respectively. Id. The following year, 2014, the status changed to

“homeowner” and the market value increased to $115,000. Id.

       A second parcel, 12-7104 Kalaunu Street, on which the fruit trees are planted, had

been designated as “agricultural” in 2018, and the assessed value was $40,400, but in

2019 it was redesignated as “homeowner” and the assessed value rose to $67,300. Ex.

229. Finally, the third parcel, located at 12-7110 Kalaunu Street, upon which sit the

beehives and pond, was similarly designated as “agricultural” until 2019. Ex. 230. The

2018 assessed value was $40,400, and the 2019 “homeowner” assessed value was

$67,400. Id. The total of the 2019 assessed values for the three parcels, with the

“homeowner” designation, is $270,400. However, the total of the 2018 assessed values,

with the “agricultural” designation, is $160,000. Relevant to the current valuation,

Debtor testified that he applied to have the property redesignated as “agricultural” rather

than “homeowner,” and that such request had been granted for the 2020 tax year. Also

significantly, lava began flowing again in late 2020, which, if history repeats itself, might

reduce the market value somewhat.

MEMORANDUM OF DECISION ̶ 7
Case 19-41200-JMM          Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51                 Desc Main
                                    Document     Page 8 of 27



        On December 27, 2019, Debtor filed a bankruptcy petition. Exs. 100; 200. He

was 63 years old at the time. His petition listed the Bellevue, Idaho home where he

rented a room as his address. Id. On Ex. 202, some of the personal property listed is in

Idaho, but most is in Hawaii. Debtor claimed a home located at 12-179 Kipuka St.

Pahoa, Hawaii exempt under California law in the amount of $175,000. Exs. 100; 200.

He initially claimed the home was worth $80,000, but later amended his schedules and

increased the value of the home to $175,000. Dkt. No. 71. Trustee objected to the claim

of exemption. Dkt. No. 73. Debtor also claimed several bank accounts and a vehicle

exempt, to which Trustee also objected. Dkt. Nos. 32; 46; 71; 73; 80; 84.

                                      Analysis and Disposition

1. Objection to Homestead Exemption

        When a debtor files a Chapter 7 petition, all of the debtor's legal or equitable

interests in property become property of the estate, subject to the debtor's right to reclaim

certain property as exempt. Diaz v. Kosmala (In re Diaz), 547 B.R. 329, 334 (9th Cir.

BAP 2016) (citing Schwab v. Reilly, 560 U.S. 770, 774, 130 S. Ct. 2652, 177 L. Ed. 2d

234 (2010)). In this case, Debtor has sought to exempt the value of the Property in the

amount of $175,000 pursuant to California law, specifically Cal. Civ. Proc. Code

(“C.C.P.”) § 704.730. 3 California has opted out of the federal exemption scheme, C.C.P.



3
 While some of the California exemption statutes at issue here were fairly dramatically amended
effective January 1, 2021, the claims and objections are subject to the prior statutory language.


MEMORANDUM OF DECISION ̶ 8
Case 19-41200-JMM             Doc 95    Filed 02/26/21 Entered 02/26/21 12:20:51                 Desc Main
                                       Document     Page 9 of 27



§ 703.130, and therefore the validity of the exemption is controlled by California law. In

re Diaz, 547 B.R. at 334 (citing LaFortune v. Naval Weapons Ctr. Fed. Credit Union (In

re LaFortune), 652 F.2d 842, 846 (9th Cir. 1981)). Moreover, like Idaho, California has

placed the burden of proof on the party claiming the exemption, despite the text of Rule

4003(c). In re Diaz, 547 B.R. at 337.

          A. Applicable Homestead Exemption Amount

          Initially, the Court will consider whether Debtor qualifies to claim the maximum

homestead exemption, as he did, and then secondarily whether the Property is exempt.

          Debtor claimed the Hawaii property 4 exempt under C.C.P. § 704.730, which

provides as follows, in relevant part: 5



4
  Under California law, the fact that the Property is located outside of California is not an impediment to
the claim of exemption. In re Arrol, 207 B.R. 662, 664 (N.D. Cal. 1997).
5
    The version of C.C.P. § 704.730 in effect at the time provided:

          (a) The amount of the homestead exemption is one of the following:
                  (1) Seventy-five thousand dollars ($75,000) unless the judgment debtor or spouse
                  of the judgment debtor who resides in the homestead is a person described in
                  paragraph (2) or (3).
                  (2) One hundred thousand dollars ($100,000) if the judgment debtor or spouse of
                  the judgment debtor who resides in the homestead is at the time of the attempted
                  sale of the homestead a member of a family unit, and there is at least one member
                  of the family unit who owns no interest in the homestead or whose only interest
                  in the homestead is a community property interest with the judgment debtor.
                  (3) One hundred seventy-five thousand dollars ($175,000) if the judgment debtor
                  or spouse of the judgment debtor who resides in the homestead is at the time of
                  the attempted sale of the homestead any one of the following:
                           (A) A person 65 years of age or older.
                           (B) A person physically or mentally disabled who as a result of that
                           disability is unable to engage in substantial gainful employment. There is
                           a rebuttable presumption affecting the burden of proof that a person
                           receiving disability insurance benefit payments under Title II or
                           supplemental security income payments under Title XVI of the federal
MEMORANDUM OF DECISION ̶ 9
Case 19-41200-JMM          Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51                   Desc Main
                                    Document      Page 10 of 27



       (a) The amount of the homestead exemption is one of the following:

       (3) One hundred seventy-five thousand dollars ($175,000) if the judgment
       debtor or spouse of the judgment debtor who resides in the homestead is at
       the time of the attempted sale of the homestead any one of the following:
       *****
              (C) A person 55 years of age or older with a gross annual income of
              not more than twenty-five thousand dollars ($25,000) or, if the
              judgment debtor is married, a gross annual income, including the
              gross annual income of the judgment debtor's spouse, of not more
              than thirty-five thousand dollars ($35,000) and the sale is an
              involuntary sale.

       Because Debtor was 63 years old and not disabled at the time of the

bankruptcy filing, he must demonstrate he had gross annual income of $25,000 or

less and the sale is an involuntary sale, in order to qualify for the $175,000

homestead exemption.

       The case law is clear that “gross annual income” for purposes of determining

entitlement to the homestead exemption is not the equivalent of “adjusted gross income”

under the Internal Revenue Code. In re Dowling, 415 B.R. 740, 748 (Bankr. N.D. Cal.

2009). Instead, gross income must be determined on a case by case basis depending on

the particular circumstances. Id. (citing Shelley v. Kendall (In re Shelley), 184 B.R. 356,

359 (9th Cir. BAP 1995)). In the case at bar, however, the Court need not wrestle with




       Social Security Act satisfies the requirements of this paragraph as to his or her inability to
       engage in substantial gainful employment.
       (C) A person 55 years of age or older with a gross annual income of not more than
       twenty-five thousand dollars ($25,000) or, if the judgment debtor is married, a gross
       annual income, including the gross annual income of the judgment debtor's spouse, of not
       more than thirty-five thousand dollars ($35,000) and the sale is an involuntary sale.
MEMORANDUM OF DECISION ̶ 10
Case 19-41200-JMM             Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51           Desc Main
                                       Document      Page 11 of 27



the difficult question of what deductions from gross income are permissible under the

circumstances.

          Debtor’s 2019 6 tax returns are part of the Court’s record. On his 2019 federal

income tax return, Debtor claimed $12,473 in wages, $11 in dividend income, $1,630 in

business income, and $2,655 in rental income. Ex. 204. This income totals $16,769. His

2019 Hawaii return shows the same income plus $2,640 in “other income” 7 for total

income of $19,769. 8 Ex. 205. Finally, his Idaho Non-resident and Part-year resident tax

return indicates the same $19,769 in income. Ex. 206. Thus, it appears that Debtor’s

income is below the $25,000 threshold, regardless of any subsequent deductions.

Moreover, the requirement that the sale be an involuntary sale has been met, as the filing

of a bankruptcy petition is the functional equivalent of a forced or involuntary sale under

California law. In re Bush, 346 B.R. 207, 208 (Bankr. S.D. Cal. 2006) (citing Katz v.

Pike (In re Pike), 243 B.R. 66, 70 (9th Cir. BAP 1999)). Accordingly, if Debtor meets

the other requirements, Debtor will qualify for the $175,000 exemption.




6
 Exemptions are generally determined as of the bankruptcy filing date. Wolfe v. Jacobson (In re
Jacobson), 676 F.3d 1193, 1199 (9th Cir. 2012). Because Debtor filed his petition on December 27,
2019, his 2019 income is relevant to the Court’s analysis.
7
 The return lists the sources of that “other income” as the State of Nebraska Department of Admissions
and Ballet Sun Valley. The Debtor provided no explanation about that income.
8
    All returns show a $3,000 capital loss, which the Court ignores in this instance.

MEMORANDUM OF DECISION ̶ 11
Case 19-41200-JMM      Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51        Desc Main
                                Document      Page 12 of 27



       B. California Homestead Exemption Requirements and Analysis

       The exemption claimed by Debtor in this bankruptcy case is the “automatic”

homestead exemption as opposed to the one claimed by declaration. The automatic

homestead exemption protects a debtor from a forced sale and requires that the debtor

reside in the homestead property at the time of a forced sale. Kelley v. Locke (In re

Kelley), 300 B.R. 11, 17 (9th Cir. BAP 2003); Redwood Empire Prod. Credit Ass'n v.

Anderson (In re Anderson), 824 F.2d 754, 757 (9th Cir. 1987); C.C.P. §§ 704.710(a)–(c),

704.720, 704.730, 704.740.

       C.C.P. § 704.710 defines a homestead as “the principal dwelling (1) in which the

judgment debtor or the judgment debtor's spouse resided on the date the judgment

creditor's lien attached to the dwelling, and (2) in which the judgment debtor or the

judgment debtor's spouse resided continuously thereafter until the date of the court

determination that the dwelling is a homestead. The term “dwelling” is also defined, and

it means “a place where a person resides.” § 704.710.

       Deconstructing the statute, Debtor must be able to show 1) he resided at the

Hawaii property 2) on the date the judgment creditor’s lien attached to the dwelling, and

3) he “resided continuously thereafter.”

       Because the “date the judgment creditor’s lien attached to the dwelling” is the

petition date, Salven v. Galli (In re Pass), 553 B.R. 749, 757 (9th Cir. BAP 2016), the

Debtor must demonstrate that he resided on the Property on the petition date, and that he

resided continuously thereafter. The decisions interpreting this exemption statute regard

MEMORANDUM OF DECISION ̶ 12
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                 Document      Page 13 of 27



the purpose of the “continuous residency” requirement as one designed to prevent a

judgment debtor from moving into a property after the creation of a judgment lien or levy

in order to establish an exemption. Hastings v. Holmes (In re Hastings), 185 B.R. 811,

814 (9th Cir. BAP 1995). However, the requirement of “continuous residency” is met

when a bankruptcy petition filing occurs. “[I]n a case where the filing of the petition

serves as the hypothetical levy, a debtor will always satisfy the continuous occupancy

requirement of the California automatic homestead exemption because the date of

attachment and the date of the court determination that the exemption applies occur

simultaneously.” In re Diaz, 547 B.R. at 334–37.

       Accordingly, the focus of this Court’s inquiry centers around the first element:

Debtor’s residency at the Property on the petition date. The decisions interpreting this

exemption consider as most relevant the physical fact of occupancy of the property and

the debtor's intention to live there. In re Kelley, 300 B.R. at 21 (citing Ellsworth v.

Marshall, 196 Cal. App. 2d 471, 474, 16 Cal. Rptr. 588 (1961)). However, the case law

is clear that a lack of physical occupancy is not necessarily fatal to establishing an

automatic homestead exemption so long as the intent to return is proven. In re Diaz, 547

B.R. at 335 (“California courts have long held that a lack of physical occupancy does not

preclude a party from establishing actual residency and claiming the homestead, if the

claimant intends to return.”)

       There is no question that Debtor did not physically occupy the Property on the

date he filed his bankruptcy petition, but rather he was renting a room at his friend’s

MEMORANDUM OF DECISION ̶ 13
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                 Document      Page 14 of 27



home in Bellevue, Idaho at the time. However, if he can demonstrate an intention to

return and reside there, then he will qualify for the exemption.

       The Court concludes Debtor has adequately proven his intention to reside on the

Property. The following factors inform that conclusion. First, Debtor owns no other real

estate, and his rental history suggests a series of short-term, sporadic rentals. In other

words, he has no other place to return to. Second, Debtor has continuously made

improvements to the Property, including building a larger home and planting fruit and nut

trees with an eye to future sustainable living. Third, Debtor acquired the adjoining

parcels so that he would have additional usable ground upon which to plant those trees

and his garden. Finally, when questioned during the hearing about whether he ever stays

anywhere else when he is in Hawaii, he reiterated that he did not because the Property “is

[his] home” and repeatedly testified under oath of his intention, since 1991, to retire and

live on the Property. To contradict this testimony, the Trustee introduced a May 30, 2016

Facebook post in which Debtor announced his decision to sell the Property. Ex. 235.

However, Debtor explained the post, testifying that he was in a difficult place

emotionally at that time, but that he never listed the Property for sale. Because that post

occurred over three years prior to the bankruptcy filing and Debtor never acted on that

“decision,” and in light of his direct testimony of his intention to reside on the Property,

the Court does not assign much weight to the Facebook post.

       While Debtor has spent a good deal of time living away from the Property, he has

satisfactorily explained to the Court his somewhat nomadic existence on the mainland

MEMORANDUM OF DECISION ̶ 14
Case 19-41200-JMM      Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51      Desc Main
                                Document      Page 15 of 27



during his wage-earning years. In fact, the Property is the sole aspect of permanence in

Debtor’s life for the last twenty years. The Court concludes that Debtor has adequately

proven his intention to reside on the Property. Because he has met all the elements

necessary to establish an automatic homestead under California law, the Court will

overrule Trustee’s objection to Debtor’s claim of homestead.

2. Objection to Exemption of Bank Accounts

      Next, Trustee objects to Debtor’s claim of exemption in four bank accounts, two

savings and two checking. All of the accounts at issue are located at Pioneer Federal

Credit Union. One savings account and one checking account are described by Debtor as

being his “personal” accounts, while the other checking and savings accounts he calls his

“Sweet Spot” accounts. Specifically, Debtor claimed the following checking and savings

accounts exempt under C.C.P. 704.070:

      1. Checking account 1846 0001 at Pioneer Federal Credit Union, claimed exempt
      under C.C.P. § 704.070 in the amount of $676 (“personal checking”);

      2. Savings account 1846 0040 at Pioneer Federal Credit Union claimed exempt
      under C.C.P. § 704.070 in the amount of $1,769 (“personal savings”);

      3. Checking account at Pioneer Federal Credit Union Sweet Spot claimed exempt
      under C.C.P. § 704.070 in the amount of $1,981 (“Sweet Spot checking”); and

      4. Savings account at Pioneer Federal Credit Union Sweet Spot claimed exempt
      under C.C.P. § 704.070 in the amount of $1,836 (“Sweet Spot savings”).

The Trustee objected to these exemption claims. The Court will consider each of these

accounts.



MEMORANDUM OF DECISION ̶ 15
Case 19-41200-JMM            Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51     Desc Main
                                      Document      Page 16 of 27



          A. Governing Law

          The version of C.C.P. 704.070 effective on the date of filing 9 reads as follows, in

relevant part:

          (b) Paid earnings that can be traced into deposit accounts or in the form of
          cash or its equivalent as provided in Section 703.080 are exempt in the
          following amounts:
                 (2) Seventy-five percent of the paid earnings that are levied upon or
                 otherwise sought to be subjected to the enforcement of a money
                 judgment are exempt if prior to payment to the employee they were
                 not subject to an earnings withholding order or an earnings
                 assignment order for support.

          The tracing of the funds referred to in subsection (b) is addressed in C.C.P.

703.080, which provides:

                  (a) Subject to any limitation provided in the particular exemption, a
                  fund that is exempt remains exempt to the extent that it can be traced
                  into deposit accounts or in the form of cash or its equivalent.
                  (b) The exemption claimant has the burden of tracing an exempt
                  fund.
                  (c) The tracing of exempt funds in a deposit account shall be by
                  application of the lowest intermediate balance principle unless the
                  exemption claimant or the judgment creditor shows that some other
                  method of tracing would better serve the interests of justice and
                  equity under the circumstances of the case.

          The term “earnings” is defined under California law as “compensation payable by

an employer to an employee for personal services performed by such employee, whether

denominated as wages, salary, commission, bonus, or otherwise.” C.C.P. § 706.011.

Moreover, the term “paid earnings” is also statutorily defined as earnings that “were paid



9
    The statute was amended effective Jan. 1, 2020.

MEMORANDUM OF DECISION ̶ 16
Case 19-41200-JMM      Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51        Desc Main
                                Document      Page 17 of 27



to the employee during the 30–day period” prior to “the date of the levy” on the relevant

account. § 704.070(a)(2). The “date of the levy” is the petition date. In re Adlawan, No.

14-53190-ASW, 2015 WL 3934900, at *1 (Bankr. N.D. Cal. June 25, 2015).

       In this case, Debtor seeks to exempt the funds in the bank accounts as “paid

earnings” under C.C.P. § 704.070. If those funds can be traced as such, seventy-five

percent of the funds will be exempt. § 704.070(b)(2). Because the petition was filed on

December 27, 2019, the 30 days prior to that date are November 26, 2019–December 26,

2019. Any wages paid to Debtor prior to November 26, 2019 which remain in his

accounts on the petition date will not qualify for this exemption. Sourcecorp, Inc. v.

Shill, 206 Cal. App. 4th 1054, 1061, 142 Cal. Rptr. 3d 414, 418 (2012) (Under § 704.070,

“[w]hether it be a fistful of dollars or $100,000 in a safe, once a debtor has had 30 days to

pay for the necessities of life out of exempt earnings, the remainder becomes available to

satisfy the debtor's outstanding obligation to a judgment creditor.”) Under California

law, “exemptions are wholly statutory and cannot be enlarged by the courts.” Ford

Motor Credit Co. v. Waters, 166 Cal. App. 4th Supp. 1, 8, 83 Cal. Rptr. 3d 826, 830 (Cal.

App. 2008). Nevertheless, they should be construed to the benefit of the debtor. Id.

       B. Personal Accounts

       Debtor’s personal checking account showed a balance of $220.60 on November

26, 2019. Exs. 101; 212–13. There were five deposits into that account during the

relevant period between November 26, 2019 and December 26, 2019, leaving a $676.42

balance on December 27, 2019. Id. Those deposits are reflected in the table below.

MEMORANDUM OF DECISION ̶ 17
Case 19-41200-JMM          Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51                Desc Main
                                    Document      Page 18 of 27



                               Personal Checking Account Deposits
 Date            Amount               Source
 12/04/2019      $ 9.37               Withdrawal Adjustment/Point of Sale @ OfficeMax
 12/06/2019      $ 95.28              Deposit Transfer from Share 0001
 12/09/2019      $ 9.21               Deposit Transfer from Share 0001
 12/14/2019      $300.00              Deposit Home Banking Transfer from Share 0001
 12/19/2019      $595.54              Direct Deposit from the Valle [Valley Club]

        Considering each of the deposits, it is unclear what the $9.37 OfficeMax

adjustment/point of sale transaction is, however there was no testimony or other evidence

before the Court to suggest that Debtor was ever employed by OfficeMax. As such, the

Court finds this deposit is not traceable to paid earnings. Regarding the $595.54 direct

deposit from “the Valle,” the Court concludes this amount is paid earnings traceable to

Debtor’s employment at the “Valley Club” in Idaho, according to Debtor’s testimony.

Because those were paid earnings within the thirty days prior to filing, 75% of that

amount, or $446.66, will be exempt and $148.88 will not be exempt. 10

        Finally, the three deposits labeled “Transfer from Share 0001” are transfers from

Debtor’s personal savings account to his personal checking account, as there are




10
  C.C.P. § 703.080(c) requires tracing by the “lowest intermediate balance principle,” which assumes that
the traced proceeds are the last funds withdrawn from a commingled account. In re Skagit Pac. Corp.,
316 B.R. 330, 338 (9th Cir. BAP 2004). If the traced proceeds are withdrawn and spent, they are treated
as lost and no longer available, even if subsequent deposits are made into the account. Id.; Gen. Elec.
Capital Corp. v. Union Planters Bank, N.A., 409 F.3d 1049, 1060 (8th Cir. 2005). As such, the exempt
funds may not exceed the lowest balance occurring at any time between the deposit of the exempt funds
and the time of the levy. Qmect, Inc. v. Burlingame Cap. Partners II, L.P., 373 B.R. 682, 687 (N.D. Cal.
2007) (citing Franco v. Gennaco, No. LA CV 09-00893 VBF, 2015 WL 1383525, at *4 (C.D. Cal. Mar.
23, 2015)). Because the amount of the exempt wages in Debtor’s personal checking account never
exceeded the lowest balance in the account between the time of deposit and the bankruptcy petition filing,
this principle need not be applied in this case.

MEMORANDUM OF DECISION ̶ 18
Case 19-41200-JMM          Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51                  Desc Main
                                    Document      Page 19 of 27



corresponding withdrawals from Debtor’s personal savings account on those dates. Id.

        An examination of Debtor’s personal savings account indicates a starting balance

on November 26, 2019 of $2,199 and $1,769.97 remaining on the petition date. During

that time period, the only deposit into the personal savings account is a dividend payment

totaling $.13 on November 30, 2019. Accordingly, the only paid earnings deposited into

Debtor’s personal savings or checking accounts during the relevant 30-day period was the

direct deposit from the Valley Club. All other funds in those accounts are not exempt.

         C. “Sweet Spot” Accounts

        Debtor owns a second set of checking and savings accounts he refers to as the

“Sweet Spot” 11 accounts. Exs. 101; 223–24. On November 26, 2019, the Sweet Spot

savings account had $1,836.03 in it, and on the petition day, December 27, 2019, the

account had $.05 more, resulting from a dividend on November 30, 2019. Id. The Sweet

Spot checking account had more activity during this period, however. On November 26,

2019, that account had $328.16 in it, but after several deposits, it had a balance of

$1,981.52 on December 27, 2019. Id. The deposits are as follows:

                              Sweet Spot Checking Account Deposits
 Date            Amount               Source
 12/12/2019      $424.50              Airbnb Payments
 12/17/2019      $339.50              Airbnb Payments
 12/24/2019      $790.55              Airbnb Payments
 12/26/2019      $793.43              Homeaway




11
  Debtor refers to the Property as his “Sweet Spot;” generally, he utilized these accounts for renting out
the Hawaii property.
MEMORANDUM OF DECISION ̶ 19
Case 19-41200-JMM         Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51              Desc Main
                                   Document      Page 20 of 27



       As noted above, Debtor offered his Home and the Grotto House for rent on

various booking sites 12 during the periods he was working on the mainland. Debtor

generally just listed the home on the booking platforms, and occasionally promoted the

Property on his Facebook page, although he acknowledged that he did little to market the

property as a rental. While the Airbnb and VRBO/HomeAway accounts are in his name,

he testified he has no control over them. Rather, his friend in Idaho has the login and

password information and manages the rentals as part of their “business arrangement.”

The Court concludes Debtor has not carried his burden to prove the rental income

qualifies as paid earnings, as Debtor is neither the employee of VRBO or Airbnb, nor did

the rental constitute “personal services performed by such employee”; thus they are not

exempt. C.C.P. § 706.011; In re Gokey, 152 B.R. 750, 751 (Bankr. N.D. Cal. 1993).

       Accordingly, the exemption status of the accounts is as follows:

                              Total Exempt/Non-Exempt Amounts
 Account                      Total on 12/27/19 Non-Exempt                    Exempt
 Personal Checking            $676.42            $229.76                      $446.66
 Personal Savings             $1,769.97          $1,769.97                    $0
 Sweet Spot Checking          $1,981.52          $1,981.52                    $0
 Sweet Spot Savings           $1,836.08          $1,836.08                    $0
 Total                        $6,263.99          $5,817.33                    $446.66

       Trustee’s objection to Debtor’s claims of exemption in the deposit accounts will

therefore be sustained in part and overruled in part.




 The rental earnings for the home are listed as deposits from both Airbnb and HomeAway, the latter of
12

which is rental income from the VRBO booking platform.
MEMORANDUM OF DECISION ̶ 20
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51        Desc Main
                                 Document      Page 21 of 27



3. Objection to 2000 Honda Odyssey

       A. Procedural Issues

       Debtor originally claimed the 2004 Honda Civic as exempt under the tools of the

trade exemption. Dkt. No. 1. Following the evidentiary hearing, however, it became

clear that Debtor had inadvertently claimed the exemptions on the wrong vehicles. The

Court permitted Debtor to amend schedule C to fix the error, after which Trustee objected

to the amended claim of exemption in the Odyssey. Dkt. Nos. 80; 84. However,

Trustee’s objection was filed using negative notice and the Debtor never responded.

When the objection period had passed, Trustee filed a notice of non-objection and

requested entry of an order sustaining the objection to the claim of exemption in the

Honda Odyssey, which the clerk’s office entered. Dkt. Nos. 91; 92. While this

technically renders any analysis of this issue moot, the Court will nevertheless include in

this decision a discussion of the merits of Trustee’s objection, as the Court reaches the

same result.

       B. Legal Standard and Analysis

       In his amended papers, Debtor claimed a 2000 Honda Odyssey as exempt under

California’s “tools of the trade” statute, C.C.P. § 704.060, to which Trustee objected.

The version of that statute in effect at the time Debtor filed his bankruptcy petition

provides, in relevant part:




MEMORANDUM OF DECISION ̶ 21
Case 19-41200-JMM         Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51                Desc Main
                                   Document      Page 22 of 27



        (a) Tools, implements, instruments, materials, uniforms, furnishings, books,
        equipment, one commercial motor vehicle, 13 one vessel, and other personal
        property are exempt to the extent that the aggregate equity therein does not
        exceed:
               (1) Six thousand seventy-five dollars ($6,075), if reasonably
               necessary to and actually used by the judgment debtor in the exercise
               of the trade, business, or profession by which the judgment debtor
               earns a livelihood.
        *****
        (c) Notwithstanding subdivision (a), a motor vehicle is not exempt under
        subdivision (a) if there is a motor vehicle exempt under Section 704.010
        which is reasonably adequate for use in the trade, business, or profession
        for which the exemption is claimed under this section.

C.C.P. § 704.060.

        In Kono v. Meeker, the court noted that “the evident purpose and policy of the

[tools of the trade] exemption is to protect the basic tools and utensils necessary to aid the

debtor in continuing in his means of livelihood.” 196 Cal. App. 4th 81, 89, 126 Cal. Rptr.

3d 208, 213 (2011) (citing Sun Ltd. v. Casey, 96 Cal. App.3d 38, 40 (1979) [construing

former exemption statutes].)

        The evidence before the Court demonstrates that the Odyssey is currently located

and titled in Idaho. Debtor purchased the vehicle in order to move the show props and

cast around for the 2017 tour. Unfortunately for Debtor, the testimony also shows that

LUMA is shuttered and has not had a booking since 2018. More importantly, there was

no testimony that he expects the show to resume; in fact, the evidence is that bookings



13
   The term “commercial vehicle” is defined under California law. Cal. Vehicle Code § 260. In
subsection (b) the statute provides: “Passenger vehicles and house cars that are not used for the
transportation of persons for hire, compensation, or profit are not commercial vehicles.” As such,
Debtor’s Odyssey cannot be classified as a commercial vehicle for purposes of the exemption statute.
MEMORANDUM OF DECISION ̶ 22
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51        Desc Main
                                 Document      Page 23 of 27



became increasingly infrequent, and Debtor incurred large losses and ultimately could not

financially sustain the performances. As such, Debtor no longer needs the Odyssey to

shuttle props and performers to booking engagements.

       The facts also demonstrate that Debtor has been working as a waiter, substitute

school teacher, and has had the rare opportunity to give lectures. He also has engaged in

the business of renting out his property in Hawaii to overnight guests. Thus, Debtor’s

primary sources of income are a combination of these employment types, none of which

require the use of the Honda Odyssey as a tool of the trade. In addition, the California

case law is clear that Debtor’s use of the vehicle when he is in Idaho to transport himself

back and forth from his lodgings to the Valley Club or any of the other locations wherein

he finds employment, does not give rise to a tool of the trade exemption. In re Rawn, 199

B.R. 733, 736 (Bankr. E.D. Cal. 1996) (“the debtor's use of a vehicle as means of

transportation to and from work does not constitute a necessary tool of the trade subject

to exemption.”) Accordingly, Trustee’s objection to Debtor’s claim of exemption in the

Odyssey as a tool of the trade under C.C.P § 704.060 would have been sustained on the

merits had it not already been done so procedurally.

4. Trustee’s Motion for Turnover

       On May 21, 2020, Trustee filed a motion for turnover pursuant to § 542 and

521(a)(4). Dkt. No. 40. In general terms, he sought statements from Debtor’s financial

institutions, including investment accounts; the funds in Debtor’s accounts on the date he

filed his petition; all rental income Debtor received since the filing date; all funds Debtor

MEMORANDUM OF DECISION ̶ 23
Case 19-41200-JMM           Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51                   Desc Main
                                     Document      Page 24 of 27



received from the rental booking agencies after the petition date, along with any Covid

stimulus funds he received relating to the rental of the Home; and his login and password

information for the rental booking websites.

        At the hearing, Trustee contended that he still needed statements from sources

such as PayPal, American Express, Hawaii Credit Union, Merrill Lynch, Airbnb, and

VRBO, as well as the login credentials for the latter two websites. Trustee also noted that

neither the funds in the financial accounts nor the rental income received after the filing

had been turned over.

        Pursuant to § 521(a)(4) of the Bankruptcy Code, if a trustee is serving in the case,

the Debtor must “surrender to the trustee all property of the estate and any recorded

information, including books, documents, records, and papers, relating to property of the

estate . . . .” Accordingly, Debtor is required to turn over the requested statements from

PayPal, American Express, Hawaii Credit Union, Merrill Lynch, Airbnb, and VRBO.

§ 542. 14 Moreover, Trustee is entitled to learn about any rental income that was received

by the Debtor after the filing of the bankruptcy petition, and thus Debtor must also turn

over the login credentials for all rental platforms used by Debtor, including

VRBO/HomeAway and Airbnb. Finally, Debtor is required to turn over all non-exempt




14
  Section 542(a) provides: “an entity . . . in possession, custody, or control, during the case, of property
that the trustee may use, sell, or lease under section 363 of this title, or that the debtor may exempt under
section 522 of this title, shall deliver to the trustee, and account for, such property or the value of such
property, unless such property is of inconsequential value or benefit to the estate.”
MEMORANDUM OF DECISION ̶ 24
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51         Desc Main
                                 Document      Page 25 of 27



funds in his personal and Sweet Spot accounts. According to the table above, the amount

subject to turnover is $5,817.33.

5. Debtor’s Motion to Compel Abandonment

       Finally, Debtor moved for abandonment of the Property, arguing it is fully exempt

and thus of inconsequential value to the bankruptcy estate. Dkt. No. 53. Abandonment

in this instance is governed by § 554(b) which provides that “[o]n request of a party in

interest and after notice and a hearing, the court may order the trustee to abandon any

property of the estate that is burdensome to the estate or that is of inconsequential value

and benefit to the estate.”

        Because the Court has ruled that Debtor is entitled to the homestead exemption

claimed, it may appear that the question of abandonment is moot. But this is not exactly

correct. In the case of personal property, the effect of an exemption is that the debtor's

interest in the property is “withdrawn from the estate (and hence from the creditors) for

the benefit of the debtor.” Gebhart v. Gaughan (In re Gebhart), 621 F.3d 1206, 1210

(9th Cir. 2010) (quoting Owen v. Owen, 500 U.S. 305, 308, 111 S. Ct. 1833, 114 L. Ed.

2d 350 (1991). Homestead exemptions, however, are different in that they do not permit

the exemption of the entire asset, but are limited to specific dollar amounts. In

interpreting these exemptions, the Supreme Court in Schwab v. Reilly (In re Reilly) held

that exemptions claimed under statutes like these are limited to the dollar value claimed

in the exemption. 560 U.S. 770, 130 S. Ct. 2652, 177 L. Ed. 2d 234 (2010). Thus, even

when a debtor claims an exemption in an amount that is equal to the full value of the

MEMORANDUM OF DECISION ̶ 25
Case 19-41200-JMM       Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51        Desc Main
                                 Document      Page 26 of 27



property as stated in the petition and that exemption is upheld, the asset itself remains in

the estate, and only the “interest” in the property equal to the value of the exemption

claimed is removed from the estate. In re Gebhart, 621 F.3d at 1210.

       The Court recognizes it is certainly possible the Property has no value above the

exempt amount for Trustee to administer for the benefit of Debtor’s creditors. This may

be especially likely now that the lava has begun flowing again. However, the market

value of the Property was not firmly established, and therefore Debtor has not met his

burden to prove the Property is of inconsequential value to the bankruptcy estate.

Moreover, the Court is cognizant that an order to compel abandonment is “the exception,

not the rule.” Gill v. Kirresh (In re Gill), 574 B.R. 709, 714 (9th Cir. BAP 2017) (citing

Viet Vu v. Kendall (In re Viet Vu), 245 B.R. 644, 647 (9th Cir. BAP 2000)). For those

reasons, the Court concludes that abandonment is not proper, and will deny Debtor’s

motion.

                                        Conclusion

       Following the facts and analysis discussed above, the Court concludes that

Trustee’s objection to Debtor’s claimed homestead exemption is overruled. Regarding

the checking and savings accounts, Trustee’s objection to the claims of exemption are

sustained in part and overruled in part. Of the $6,263.99 in Debtor’s deposit accounts

when he filed his bankruptcy petition, the Court concludes that only $595.54 are

traceable to paid wages. Accordingly, seventy-five percent of that amount, or $446.66, is



MEMORANDUM OF DECISION ̶ 26
Case 19-41200-JMM      Doc 95     Filed 02/26/21 Entered 02/26/21 12:20:51       Desc Main
                                Document      Page 27 of 27



exempt, and the remaining funds in those accounts are not protected by the paid earnings

exemption.

       Furthermore, Trustee’s objection to Debtor’s claim of exemption in the Honda

Odyssey as a tool of the trade is also sustained due to Debtor’s lack of response to

Trustee’s objection; however an analysis on the merits yields the same result. Next,

Trustee’s motion for turnover is granted in all aspects in accordance with this decision.

Finally, Debtor’s motion to compel abandonment of the Property is denied.

       A separate order will be entered.


                                   DATED: February 26, 2021



                                   ________________________
                                   JOSEPH M. MEIER
                                   CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION ̶ 27
